 

Exhibit 10.2

[COBALT INTERNATIONAL ENERGY, INC. LETTERHEAD]

[DATE]

[NAME OF ELIGIBLE EXECUTIVE]

Re:

Participation Agreement – Cobalt International Energy, Inc. Executive Severance
and Change in Control Benefit Plan

Dear [FIRST NAME OF ELIGIBLE EXECUTIVE]:

We are pleased to inform you that you have been designated as eligible to
participate in the Cobalt International Energy, Inc. Executive Severance and
Change in Control Benefit Plan (as it may be amended from time to time, the
“Plan”), as a Tier [1/2/3] Executive. Your participation in the Plan is subject
to the terms and conditions of the Plan and your execution and delivery of this
agreement, which constitutes a Participation Agreement (as defined in the Plan).
A copy of the Plan is attached hereto as Annex A and is incorporated herein and
deemed to be part of this Participation Agreement for all purposes.

In signing below, you expressly agree to be bound by the terms of Section 7 of
the Plan, which create certain restrictions with respect to confidentiality,
non-solicitation and non-disparagement.  You agree that the covenants within
Section 7 of the Plan are reasonable in all respects.

You acknowledge and agree that the Plan and this Participation Agreement
supersede all prior severance benefit policies, plans and arrangements of the
Company or any of its Affiliates (and supersedes all prior oral or written
communications by the Company or any of its Affiliates with respect to severance
benefits), and all such prior policies, plans, arrangements and communications
are hereby null and void and of no further force and effect.  You further
acknowledge and agree that (i) you have fully read, understand and voluntarily
enter into this Participation Agreement and (ii) you have had an opportunity to
consult with your personal tax, financial planning advisor and attorney about
the tax, financial and legal consequences of your participation in the Plan
before signing this Participation Agreement.

Unless otherwise defined herein, capitalized terms used in this Participant
Agreement shall have the meanings set forth in the Plan. This Participation
Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

Please execute this Participation Agreement in the space provided below and send
a fully executed copy to [CONTACT] no later than [DATE].

 

Sincerely,

 

COBALT INTERNATIONAL ENERGY, INC.

 

  

 

By:

 

 

 

 

Name:

 

 

Title:

 

AGREED AND ACCEPTED

this ____ day of __________, 20___ by:

 

 

 

 

[NAME OF ELIGIBLE EXECUTIVE]

 

 

 

 

--------------------------------------------------------------------------------

 

 

 